A oroved AUSA Steven Beit ,
“er SP Ret oper Med b Je

Case 7:19-cr-02338 Document 1 Filed on 10/22/19 in TXSD Page 1 of-4.

AO 91 (Rev. 11/11). Criminal Complaint : : - . : U

 

Souham District chia
UNITED STATES DISTRICL CouRT Pte
for the | os OCT 23 2019

Southern District of Texas
Davia J. Bradley, Cleric

 

   

 

 

United States of America )
ve )
* Jose Luis GONZALEZ ) Case No. M- ; 1-2 Sole M
Edinburg, Texas: )
DOB:05/20/1982 )
Defendant(s) RSA OA Bud i
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of . Aug. 2008 through Sep. 2018 in the county of Hidalgo . . in the
. Southern District of _ Texas , the defendant(s) violated: an
Code Section — . Offense Description
18 USC 371 , Conspiracy to Defraud the United States .
18USC 641. Theft of Public Money

' This criminal complaint is based on these facts:

*See Attachment A

"Mf Continued on the attached sheet.

Complainant’ 's signature —

Dept. of labor
Michael Dove - Special Agent Office s& \especto
Printed name and title a & eral

Swom to before me and signed in my presence, .
Date: Ox vier 22,207 1. 08 one (EK. EO)

. Judge's signature .,

City and ‘state: fe Men, exe $ % Peter E. Ormsby - US Magistrate Judge

 

 

 

Printed name and title
 

1, Michael R. Dove, being duly sworn, depose and state as follows:

Case 7:19-cr-02338 Document 1 Filed on 10/22/19 in TXSD Page 2 of 4

' Attachment A

Affidavit

(

1. | am a Special Agent with the United States Department of Labor, Office of Inspector

_ General (DOL-OIG). | have been employed with DOL-OIG FBI for two years. | am currently assigned

to the Dallas Regional office, working primarily cases involving healthcare fraud and theft of public’

~ money. | have worked on numerous federal criminal investigations with other agents, police |

officers, and law enforcement personnel who have extensive criminal investigative experience
and training. As a federal agent, | am authorized to investigate violations of law of the United
States and am a law enforcement officer with the authority to execute warrants issued under the
authority of the United States.

Background

2... The statements in this affidavit are. based in part on information provided by Special
Agents of the FBI, other federal law enforcement officers assigned to this investigation and certain:
non- -law enforcement individuals.

3.0 I have not included:each and every fact known to me concerning this investigation. | have
set forth only the facts that | believe are necessary to establish probable cause that defendant
Jose Luis GONZALEZ has engaged in violations of Title 18, United. States Code, Sections 371
(conspiracy to defraud the United States) and 641 (theft of public money).

Target’s Conspiracy to Defraud the Department of Labor
' aan on

4, Jose Luis GONZALEZ along with other persons known and unknown at this time who

reside in Hidalgo County, Texas, committed, and conspired to defraud and steal money from the
United States government, specifically unemployment benefits from the Texas Workforce
Commission (TWC). Based on my investigation, | have reasons to believe, Jose Luis GONZALEZ,
along with other persons known and unknown, conspired to commit fraud and theft of
government money against the TWC, a federally funded agency of the United States, in the total
of approximately $531,161.00 in.U.S. currency beginning in or around August: 2008 through in or
around September 2018.

™

5. Through the interviews of Cooperating Witnesses and the activities observed through

Undercover Operations, beginning in August of 2008 through September 2018, GONZALEZ

. created a scheme in which he filed fraudulent Unemployment Insurance (UI) claims at the request
_of co-conspirators with the TWC. - GONZALEZ would file a fraudulent UI claim by wired

totope ry
 

Case 7:19-cr-02338 Document 1 Filed on-10/22/19 in TXSD Page 3 0f 4 —

communication at which time he would create a fictitious last employer account to include the
name of the fictitious employer, address, employment, dates, -hourly wages and telephone
number. TWC would then mail a Notice of Application for Unemployment Benefits letter to the
fictitious employer, at an address controlled by GONZALEZ or the co-conspirator, in order to verify
whether the co- conspirator listed on the UI claim worked for the fictitious employer. Upon
receipt of the Notice of Application for Unemployment Benefits letter, GONZALEZ, now acting in
the guise of the fictitious employer, would respond via wired communication to the letter sent by

- TWC, confirming the fictitious employment of the co-conspirator. Upon receipt of the fraudulent
response, the TWC would in turn generate and fund a debit card with U.S. currency, funded —
through the Department of Labor, and mail the debit card-to another address controlled by the
co-conspirator or GONZALEZ. It is believed GONZALEZ charged each individual a fee for helping
them to fraudulently obtain UI benefits they were not entitled to receive. TWC officials have
stated that from approximately August 2008 to September 2018, over 50 suspected fictitious Ul
claims attributed to GONZALEZ had been filed, costing TWC to pay out approximately 7531, 161.00
in U.S. currency. |

Conclusion.

10. Based « upon the above information, there is probable cause to believe that Jose Luis —

GONZALEZ has acted in violation of Title 18, United States Code, Sections 371 and 641, which,

among other things, makes it a federal crime to defraud and conspire to defraud the United States
- of public money. :

12. Based upon the foregoing, this Affiant respectfully requests that this Courti issue a warrant
for the arrest of Jose Luis GONZALEZ.

12. it is further respectfully requested that this Court issue an Order sealing until! further
order of this court, all papers submitted in support of this Application, including this Criminal
Complaint-and Affidavit, and the Application, Affidavit, Attachments, and Search Warrant (with

the exception of one copy to be served to the defendant). The investigation into the scope of the oo

conspiracy in which Jose Luis GONZALEZ participated is on-going and premature disclosure of the
contents of this Affidavit.and related documents may have’ a negative impact on this continuing
investigation and may jeopardize its effectiveness.

 Whtal b bow

Michael R. Dove
. Special Agent, Department of Labor.— Office of Inspector General
Case 7:19-cr-02338 Document 1 Filed on 10/22/19 in TXSD Page 4 of 4

Subscribed and sworn to before me on this Zz Ay of October, 2019 al. OF, mm. be

 

 

Peter E. Ormsby

UNITED STATES MAGISTRATE JUDGE
